DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-15 directed to an invention non-elected without traverse.  Accordingly, claims 8-15 have been cancelled.
Response to Arguments
Applicant’s arguments, see Remarks page 7, filed 03/07/2022, with respect to the objection of claim 1 has been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant’s arguments, see Remarks pages 7-9, filed 03/07/2022, with respect to the 35 U.S.C. 112(a) and 35 U.S.C. 112(b) rejections of claims 1-4 and 6 have been fully considered and are persuasive.  The rejections of claims 1-4 and 6 have been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6 are allowed.
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show "A heating, ventilation, air conditioning or refrigeration system comprising: a refrigerant circuit including: a compressor; a first condenser; a second condenser… a first expansion valve in fluid communication with the first condenser… a second expansion valve in fluid communication with the second condenser… and an evaporator… a fluid flow circuit including: the evaporator; a heat exchanger… a liquid cooler fluidly connected to the evaporator; and the second condenser fluidly connected to the evaporator and the liquid cooler; wherein the fluid flow from the heat exchanger is selectably directed to one of the evaporator or the liquid cooler; and wherein the fluid flow is selectably directed from the liquid cooler to one of the evaporator or the second condenser" recited in claim 1. The closest prior art of record (Meyer et al.—US 2005/0039878) discloses a heating, ventilation, air conditioning or refrigeration system comprising many of the limitations claimed, but not including the combination of the refrigeration circuit and fluid flow circuit in the arrangement as claimed. Although it is well known to provide a refrigeration system with first and second circuits with the second circuit including first and second condensers (Brown—US 3,852,974), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate the refrigerant circuit and fluid flow circuit in the heating, ventilation, air conditioning or refrigeration system in the arrangement as claimed. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763